DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims.  Support for the limitations is found in the original filing. No new matter is presented.  After further search and consideration, allowable subject matter is identified.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/1/2022 has been considered by the examiner.

Allowable Subject Matter
Claims 1, 10, and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art cited in the office action mailed 4/18/2022 Dillon, Fink, etc. does not teach or fairly suggest the additive of nopyl acetate.  While De Heij et al (US 5,313,002) discloses nopyl acetate as a fragrance for fuels such as for lighters and lamps, it does not teach the use of this additive in a fuel such as a middle distillate or diesel fuel.  There being no motivation to alter the teachings thereof to include said additive in diesel fuel in the instantly the claimed ranges, and to perform the claimed method steps, the prior art does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771